DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/27/2021.  Claims 1-10 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 12/28/2021 and 9/26/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,246,044 in view of Gandhi et al (US 2019/0372857) (hereinafter “Gandhi”). 
Regarding claim 1, claim 1 of the ‘044 patent recites “A method for intelligent node type selection in a telecommunications network, the method comprising: obtaining a customer set for a communications node in the telecommunications network, the customer set including an existing customer set and a new customer set; generating a set of customer events for a node type of the communications node using a simulator, the set of customer events generated by simulating the customer set over time through a discrete event simulation; modeling an impact of the customer events for the node type of the communications node; and identifying the node type from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type” corresponding to the claimed limitations of “an artificial intelligence platform modeling an impact of the customer events for the node type of the communications node, and identifying the node type from a plurality of node types for a telecommunications build based on the impact of the customer events for the node type, wherein the customer set includes an existing customer set and a new customer set.”
It appears that claim 1 of the ‘044 patent fails to further explicitly recite the claimed limitations of “A telecommunications system comprising: a wire center deployed in a telecommunications network; a plurality of sites, each of the sites corresponding to at least one customer of a service provided by the telecommunications network; a communications node connecting the plurality of sites to the wire center, the communications node having a node type selected based on a model of an impact of customer events for the node type, the customer events generated by simulating a customer set over time through a discrete event simulation.”  However, such limitations lack thereof from claim 1 of the ‘044 patent are well-known in the art and taught by Gandhi.
In an analogous art in the same field of endeavor, Gandhi teaches a telecommunications system (Fig. 25 and corresponding description in [0320] to [0324]) comprising: a wire center (604) deployed in a telecommunications network (600) (para [0320]: “the router 604 may receive downstream content from the Internet 602 and relay  that content along a branch network”); a plurality of sites (ETHERNET SWITCH 606), each of the sites corresponding to at least one customer (Subscribers 610) of a service provided by the telecommunications network (600) (para [0321]: “Ethernet switches 606 may dynamically adjust service group sizes in response to measurements indicating that QoE is, or will, degrade to unacceptable levels based on probability distribution functions for a current or future time period”); and a communications node (NODE#1 to NODE#N 608) connecting the plurality of sites (ETHERNET SWITCH 606) to the wire center (604) (para [0321]: “Each node 608 services a respective group of subscribers 610”), the communications node  (NODE#1 to NODE#N 608) having a node type (data distribution systems) (para [0319]: “disclosed systems and method may be used in other data distribution systems, e.g., … passive optical networks (PON), etc.”) selected based on a model of an impact of customer events (QoE) for the node type (para [0321]: “Ethernet switches 606 may dynamically adjust service group sizes in response to measurements indicating that QoE is, or will, degrade to unacceptable levels based on probability distribution functions for a current or future time period”), the customer events (QoE) generated by simulating a customer set over time through a discrete event simulation (para [0326]: QoE modeler 704 which, using a subscriber database 703, outputs a QoE model specifying the capacity required for a satisfactory QoE experienced by subscriber mixed input from the database 103.” In addition, para [0207] to para [0210] and thereinafter, determining if the QoE Metrics are acceptable is also elaborated to include “Operators can use experience with customer trouble tickets to these metrics to determine if the output metrics are a sufficient measure of QoE.  They can also use the results of simulation runs”). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Gandhi’s teaching into claim 1 of the ‘044 patent to arrive the claimed invention.  A motivation for doing so would be overcome the discrepancies of the prior art as well as to provide an improved traffic engineering system (Gandhi; para [0006]).
As per dependent claims 2-10, the claims are deemed obvious over the dependent claims 2-8 of the ‘044 patent in view of Gandhi for the same rationales applied to base claim 1 as above discussed.

Allowable Subject Matter
It is noted that claims 1-10 of the instant application claim variously and essentially similar limitations as those in claims 1-8 of the ‘044 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman-Amuah (US 6,345,239).
Prigogin et al. (US 2005/0169452).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 13, 2022